Citation Nr: 1026697	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2008.  This matter was 
originally on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Columbia, South Carolina.

In September 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a kidney disability 
and the issues of entitlement to service connection for a heart 
disability and sleep apnea are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's does not have bilateral hearing loss that is 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2008 Remand, the Appeals 
Management Center (AMC) request medical records from July through 
December 1977 but received a negative response.  Based on the 
foregoing actions, the Board finds that there has been compliance 
with the Board's November 2008 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in February 2006, March 2006, and 
December 2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the AMC requested medical records from Columbia 
VAMC for the period July 1976 through December 1977; however, no 
records were found.
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran has not 
been afforded a VA examination, with an opinion as to the 
etiology of his claimed disabilities.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there is 
evidence establishing that the Veteran suffered an event, injury 
or in service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence 
has been presented showing current diagnosis of or treatment for 
bilateral hearing loss or the possibility that a current hearing 
disability is related to service, the Board finds that an 
etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (hereafter 
"the Court"), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then 
operated to establish when a hearing loss could be service 
connected.  Hensley at 159.  For the purposes of applying the 
laws administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or 
greater; or when word recognition scores using the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing acuity measured by whispered voice testing measured at 
15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The first question that must be addressed, therefore, is whether 
incurrence of chronic hearing loss is factually shown during 
service.  The Board concludes it was not.  

The Veteran service treatment records indicate that he presented 
in June 1974 with a left earache for one day and itching ears.  
Physical examination demonstrated canal obstruction with wax and 
membrane blue, retracted, air-fluid level.  Assessment was serous 
otitis.  The Veteran subsequently returned with complaint that 
ear was getting worse.  New diagnosis was furuncle.  

The Veteran presented in October 1975 with recurrent growth AD 
(right ear), and he was sent for ENT consult where provisional 
diagnosis of cyst external canal was rendered.  Physical 
examination demonstrated abscess less than 1 centimeter right 
ear.  The provider noted that it might require excision in the 
future.  

The Veteran presented in April 1976 with inability to hear out of 
his right ear.  Physical examination demonstrated that the ear 
canal appeared to be swollen shut and sore on outside of ear.  
The Veteran was sent to ENT clinic.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
30
15

25
LEFT
10
10
0

10

Results of audiogram revealed hearing within normal limits in 
left ear and slightly decreased hearing in right ear.  Physical 
examination demonstrated impacted cerumen right ear.  The 
provider noted that he was unable to visualize tympanic membrane 
or irrigate.  The Veteran returned two days later, and provider 
attempted to irrigate right ear with no success.  The ear was 
packed.  Two-thirds posterior tympanic membrane was visualized 
and canal was noted to still be impacted with cerumen for good 
physical examination.  The Veteran returned two day later with 
slight erythemous ear.     

As the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz were not 40 decibels or greater and as the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz were not 26 or greater, the 
Veteran's hearing in April 1976 is not considered a disability 
for VA purposes.  38 C.F.R. § 3.385.  In addition, the Board 
cannot conclude that a "chronic" hearing problem was incurred 
during service.  Treatment for a disorder in service cannot be 
considered treatment for a chronic disorder unless there is some 
indication that a chronic disorder exists.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  In this case, there is no 
medical evidence of a chronic hearing disability resulting from 
the Veteran's in-service ear problems.
   
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Sensorineural hearing loss can be service-connected on 
such a basis.  However, there are no post-service medical records 
showing any such hearing loss.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  Although the Veteran's representative 
indicated in his April 2010 Post Remand Brief that the Veteran 
presented sworn testimony as to continuity of symptoms, this is 
not the case.  In fact, the Veteran stated that he was treated 
for hearing loss by the medics at Fort Jackson and VAMC Dorn but 
that he didn't have too many other problems but on and off the 
cyst would occur.  The Veteran also testified that the last time 
he was hospitalized with his ear problem, which he later 
testified to was on active duty, he had cyst growing inside the 
ear close to the ear drum and that most of the problem came from 
the cyst.  As noted above, no medical records from Columbia VAMC 
for the period July 1976 through December 1977 were found.

The Veteran's wife also testified in September 2008.  She stated 
that she had to ask the Veteran to turn the television down 
because he turns it up so loudly and it disturbs her.  She also 
noted "lately" a decrease in the Veteran's ability to hear.  
She also stated that sometimes when she is talking to him, he 
doesn't hear her.

Thus, there was no testimony presented that the Veteran has had 
problems with hearing since service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The post-service medical records are absent any complaints of or 
treatment for bilateral hearing loss.  Thus, the medical evidence 
fails to show that the Veteran currently suffers from bilateral 
hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that bilateral hearing loss 
exists and that it was caused by or aggravated by the Veteran's 
military service, the criteria for establishing service 
connection for bilateral hearing loss have not been established.  
38 C.F.R. § 3.303. 

Although the Veteran contends that he suffers bilateral hearing 
loss related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The issues of whether new and material evidence has been obtained 
to reopen a claim of entitlement to service connection for a 
kidney disability and entitlement to service connection for a 
heart disability were remanded by the Board in November 2008.  In 
that Remand the Board noted that the Veteran testified at his 
September 2008 Board hearing that he was raising the issue of 
service connection for hypertension.  The Board also noted that 
it was the Veteran's assertion that his claimed kidney disorder 
was secondary to hypertension and that medical evidence of record 
indicates that the Veteran had been diagnosed with "malignant 
hypertensive heart and renal disease with congestive heart 
failure and renal failure." 

The Board noted that the Veteran was previously denied service 
connection for hypertension in RO rating decisions dated April 
12, 1991, and May 16, 1994 and that the Veteran's heart disorder 
and kidney disorder claims were inextricably intertwined with his 
claim to reopen service connection for hypertension.  The Board 
directed that the RO adjudicate the issue of whether new and 
material evidence had been submitted sufficient to reopen a 
previously disallowed claim of entitlement to service connection 
for hypertension prior a final adjudication of his claimed heart 
and kidney disorders.

This was not done.  Although the SSOC dated in January 2010 did 
state that the evidence did not show that hypertension is related 
to service, this sentence is not considered an adjudication of 
the issue of whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of entitlement 
to service connection for hypertension.  Further development is, 
therefore, needed in light of this Stegall violation.

In addition, the Board notes that the issue of entitlement to 
service connection for sleep apnea is inextricably intertwined 
with the issue of entitlement to service connection for a heart 
disability.  The Veteran indicated on his Statement in Support of 
Claim received in January 2006 that his sleep apnea was due to 
his heart condition.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

Lastly, the Board also notes that the VCAA notice letter sent in 
December 2008 asked the Veteran to submit evidence showing a 
connection between his kidney disorder and his service-connected 
hypertension condition.  As noted above, to date, hypertension 
has not been service connected.  Therefore, the Veteran should be 
provided a correct VCAA notice letter informing him of the 
information and evidence not of record that is necessary to 
substantiate all the claims (both on a direct and secondary 
basis).  
    
Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA have been completed, 
and after the referred issue of whether new 
and material has been submitted sufficient 
to reopen a previously disallowed claim of 
entitlement to service connection for 
hypertension has been adjudicated, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit sought 
is not granted in full, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


